17 N.Y.3d 834 (2011)
954 N.E.2d 87
929 N.Y.S.2d 797
In the Matter of ROCIO ZAMORA, Respondent,
v.
NEW YORK NEUROLOGIC ASSOCIATES et al., Appellants.
WORKERS' COMPENSATION BOARD, Appellant.
Motion No: 2011-948
Court of Appeals of New York.
Submitted August 22, 2011.
Decided September 8, 2011.
Motion by Injured Workers Bar Association for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.